         Case 1:21-cv-00131-JD Document 35 Filed 09/21/21 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE



George F. de Laire

    v.                                   Civil No. 21-cv-131-JD

Gary Michael Voris, et al.




                             Procedural Order

    The defendants filed two motions to compel discovery from

the plaintiff on September 3, 2021.         Docs. nos. 27 & 28.         The

first motion, document number 27, seeks a mental examination of

the plaintiff pursuant to Federal Rule of Civil Procedure 35

(“Mental Exam Motion”).       The second motion, document no. 28,

seeks other discovery pursuant to Federal Rule of Civil

Procedure 37 (“Discovery Motion”).

    On September 17, 2021, the deadline for filing responses to

the defendants’ motions, the plaintiff filed two documents that

were docketed as “Motion to Compel,” document no. 29, and

“Assented to Motion to Compel,” document no. 30.           The documents

actually filed, however, were the plaintiff’s oppositions to the

motions to compel.      Document no. 29 responded to the Mental Exam

Motion, and document no. 30 responded to the Discovery Motion.

On the same day, the plaintiff refiled his oppositions to the

defendants’ motions to compel separately, docketed as
       Case 1:21-cv-00131-JD Document 35 Filed 09/21/21 Page 2 of 3



objections, and included exhibits that were not filed with the

“motions”.   Docs. nos. 31 & 32.

    On Monday, September 20, after the deadline had passed, the

plaintiff again filed oppositions to the defendants’ motions,

which were again docketed as objections.        Docs. nos. 33 and 34.

Although document number 33 is the plaintiff’s objection to the

defendants’ Mental Exam Motion, the docket entry states that it

should replace documents 30 and 31, which are an opposition to

the Discovery Motion (no. 30) and an opposition to the Mental

Exam Motion (no. 31).    Similarly, although document number 34 is

an objection to the Discovery Motion, the docket entry says it

replaces documents nos. 29 and 32, which are an objection to the

Mental Exam Motion (no. 29) and an objection to the Discovery

Motion (no. 32).

    The most recent filings were made after the deadline, but

the plaintiff did not seek an extension of time or demonstrate

that he had received assent from the defendants.         The

certifications of service state that service was made on the

prior Friday, September 17.     While the documents filed on Friday

and Monday appear to be the same, there may have been changes

made that are not readily apparent.

    Plaintiff’s duplicitous filings have created confusion

about what documents he intended to be his responses to the

defendants’ motions.

                                    2
        Case 1:21-cv-00131-JD Document 35 Filed 09/21/21 Page 3 of 3



                                Conclusion

      For the foregoing reasons, the plaintiff shall notify the

court and the defendants, by means of a document to be filed in

this case, which of the previously filed documents he intends to

be his responses to the defendants’ motion.         That document shall

be filed on or before September 27, 2021.

      SO ORDERED.



                                   _____________________________
                                   Joseph A DiClerico, Jr.
                                   United States District Judge

September 21, 2021

cc:   Counsel of record.




                                     3
